Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-11, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karg et al. (WO 01/70912 A1), hereinafter referred to as Karg.	With reference to claim 1, Karg teaches a crude oil blending system, comprising: 	a plurality of crude oil input lines (Fig. 3, 16, 26) with control elements (Fig. 3, 22, 30), each line carrying crude oil of a different constituent makeup, said control elements control flow of the crude oil through said plurality of crude oil input lines (Page 5 lines 9-19; Page 6, lines 18-28); 	a mixer coupled to said plurality of crude oil input lines, said mixer receiving crude oil from said plurality of crude oil input lines and mixing said crude oil (Fig. 3, 18); 	a crude oil output line coupled to said mixer and receiving blended crude oil mixed by said mixer (Output line off of mixer 18, Page 8 lines 5-7); 	a nuclear magnetic resonance (NMR) system including an output line NMR sensor that investigate the crude oil in said crude oil output line, and at least one processor coupled to said output line NMR sensor, said at least one processor receiving data from said output line NMR sensor and processing said data to provide a first determination relating to a property of said blended crude oil (Fig. 3, 44, Page 9 lines 5-17).
With reference to claim 2, Karg further teaches said NMR system further includes a plurality of crude oil input line NMR sensors that investigate the crude oil in said plurality of crude oil input lines, where said at least one processor is coupled to and receives data from said plurality of crude oil input line NMR sensors and processes said data from said plurality of crude oil input line NMR sensors to provide a plurality of determinations relating to a property of the crude oils in said plurality of crude oil input lines (Fig. 3, 32, 34; Page 7 lines 3-12).	With reference to claim 7, Karg further teaches said mixer is a mixing manifold (Fig. 3, 18).
With reference to claim 8, Karg further teaches at least one of a spectroscopy sensor, viscometer, and densitometer sensing said crude oil output line and coupled to said at least one processor (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).	With reference to claim 9, Karg further teaches at least one of a spectroscopy sensor, viscometer, and densitometer sensing each of said plurality of crude oil input lines and coupled to said at least one processor (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).	With reference to claim 10, Karg teaches a method of blending a plurality of crude oils of different constituent makeups to obtain a blended crude oil of desired quality, comprising: 	utilizing a nuclear magnetic resonance (NMR) system having a plurality of NMR sensors (Fig. 3, 32, 34, 44) and at least one processor (page 7, lines 19-28), sensing crude oil flowing in a plurality of individual crude oil input streams which are combined and mixed to generate a blended output stream (Fig. 3, 16, 26); 	sensing said blended output stream utilizing said NMR system (Fig. 3, 44); 	making a first determination regarding a property of said blended crude oil (Page 9, line 5-17); 	comparing said first determination with a desired value (Page 9, line 5-17); and 	modifying the rate of flow of at least one of the plurality of crude oil input streams if the determination does not meet said desired value (Page 6, lines 11-17).	With reference to claim 11, Karg further teaches the property is viscosity (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).
With reference to claim 20, Karg teaches A method of blending a plurality of crude oils of different constituent makeups to obtain a blended crude oil of desired quality, comprising: 	utilizing a nuclear magnetic resonance (NMR) system having a plurality of NMR sensors and at least one processor, to sense crude oil flowing in a plurality of individual crude oil input streams which are combined and mixed to generate a blended output stream (Fig. 3, 32, 34, 44); 	sensing said blended output stream utilizing said NMR system (Fig. 3, 44);	making a first determination regarding a property of said blended crude oil(Page 9, line 5-17); 	comparing said first determination with a desired value (Page 9, line 5-17); and 	at least one of (i) using a mixer to further blend the output stream, and (ii) increasing an expected length of time between said sensing and a delivery of said second stream to a destination by either slowing a velocity of said output stream or increasing a length of said output stream to permit said blended output stream to further blend before reaching the destination (Page 6, lines 11-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-6 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karg as applied to claims 1 and 10 above, and further in view of Ganesan (US 2009/0004748 A1).	With reference to claim 3, Karg teaches all that is required, however is silent with regards to using T2 distribution.	Ganesan teaches said first determination is at least one of a T2 relaxation time distribution and a blend quality index (BQ) (¶0029-0032).	It would have been obvious to use the teaching of Ganesan with the mixing system of Karg so as to accurately detect the crude oil mixture.
With reference to claim 4, Karg as combined above further teaches said property of said blended crude oil is a viscosity of said blended crude oil (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).	With reference to claim 5, Karg teaches all that is required, however is silent with regards to using T2 distribution.	Ganesan teaches said first determination is a T relaxation time distribution, and said plurality of determinations are T2 relaxation time distributions for the plurality of crude oils in said plurality of crude oil input lines. (¶0029-0032).	It would have been obvious to use the teaching of Ganesan with the mixing system of Karg so as to accurately detect the crude oil mixture.	With reference to claim 6, Karg as combined above further teaches said property of said blended crude oil is a viscosity of said blended crude oil, and said property of the crude oils in said plurality of crude oil input lines is the viscosity of the crude oil in each of said plurality of crude oil input lines (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).	With reference to claim 12, Karg is silent with regards to using a T2 distribution.
	Ganesan teaches said making a first determination comprises either finding a T relaxation distribution of the output stream or a blend quality index (BQ]) of the output stream in order to determine whether the blended output stream is sufficiently blended (¶0029-0032).	It would have been obvious to use the teaching of Ganesan with the mixing system of Karg so as to accurately detect the crude oil mixture.
With reference to claim 13, Karg further teaches making a first determination comprises converting NMR data to a viscosity value (The NMR sensor outputs properties including “aromaticity, boiling point, flash point, cloud point, viscosity, pour point, API gravity, freeze point, octane, PIONA, and RVP”; Page 7 lines 10-12).	With reference to claim 14, Karg as combined above further teaches said modifying comprises correlating information from said T2 relaxation distribution of the output stream with T2 relaxation distributions of said plurality of input streams in order to identify which of said plurality of input streams is not blending appropriately and reducing the rate of flow of the identified input stream (Page 6, lines 11-17; Page 9 lines 5-17).	With reference to claim 15, Karg as combined above further teaches said reducing the flow rate comprises modifying a setting of at least one of a pump and a valve associated with the identified input stream (Page 6, lines 11-17).
Allowable Subject Matter
Claims 16-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "sensing said blended output stream utilizing said NMR system and said supplemental sensor; making at least a first determination regarding at least a first property of said blended crude oil; comparing said at least first determination with at least one desired value; and modifying the rate of flow of at least one of the plurality of crude oil input streams if the at least one determination does not meet said desired value" in combination with the remaining claim elements as set forth in claims 16-19. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852